Per Curiam,
If the appellant was entitled to relief at the time she filed her bill in the court below, it was to be found in Chapter 7, Article I, Section 9, of the Act of May 14, 1915, P. L. 312, 393: “Complaint may be made to the next court of quarter sessions, upon entering into recognizance, with sufficient security to prosecute the same with effect, and for the payment of costs, by any person aggrieved in consequence of any ordinance, regulation, or act done or purporting to be done in virtue of this act, and the determination and order of the court thereon shall be conclusive.”
Equity had no jurisdiction of appellant’s complaint, and there was nothing to be certified to the law side of the Common Pleas. For this reason her appeal is dismissed at her costs, with leave to the appellees, upon return of the record, to move for the dismissal of the bill for want of jurisdiction.